The values upon which the Organization was founded, 
65 years ago, are still appropriate for overcoming the 
global challenges we face today. Whether in fighting 
poverty, protecting the environment and conserving 
biodiversity, building peace in conflict areas, helping 
populations affected by natural disasters, promoting 
human rights, the rule of law and democracy in the 
world, making progress towards disarmament and 
non-proliferation or combating terrorism, we need to 
work together today more than ever before. 
 You yourself, Mr. President, have quite rightly 
organized the general debate under the theme 
“Reaffirming the central role of the United Nations in 
global governance”. As a founding Member of the 
United Nations, Luxembourg fully endorses the 
Secretary-General’s assessment that only the United 
Nations has the scope, knowledge and legitimacy 
necessary to develop and implement effective policies 
in order to address global challenges, which require 
urgent and collective responses. However, we cannot 
content ourselves with that simple article of faith. We 
need to draw the necessary conclusions and take 
responsibility for them. Those responsibilities are both 
individual and collective ones, especially for members 
of the international community and our universal 
Organization. 
 At the High-level Plenary Meeting on the 
Millennium Development Goals, which was held 
earlier this week, we reiterated our collective 
determination to do everything possible to free 
humankind from hunger, illiteracy and disease and 
ultimately to free the Earth of inequalities — between 
and within continents, regions and countries and 
between men and women. 
 Luxembourg welcomes this renewed commitment 
to combat poverty in its manifold dimensions. The 
establishment of a true partnership for development is 
based upon shared responsibilities for both donor and 
recipient countries. Although we rely on stronger 
action from developing countries on good governance, 
the rule of law, capacity-building and development 
ownership, developed countries must fulfil their 
commitments in terms of aid quality and quantity. This 
is a needed basis for such a partnership, particularly 
with regard to Africa. 
 I am proud to say that Luxembourg is among the 
countries to have kept its promises. We strive to be a 
reliable international partner, even in times of crisis. 
By 2000, Luxembourg’s official development 
assistance (ODA) had reached the threshold of 0.7 per 
cent of gross national income (GNI), and in 2009, our 
ODA surpassed 1 per cent of GNI. Our Government is 
committed to maintaining this effort, both in terms of 
volume and percentage of gross national income. That 
effort is necessarily linked to steadily growing quality 
of aid. 
 The duty to prevent, contain and resolve violent 
conflict is a central aim of our Organization. The 
  
 
10-54959 36 
 
Charter calls on us to unite our forces in order to 
maintain international peace and security. With more 
than 120,000 men and women deployed, peacekeeping 
operations have reached an unprecedented scale in 
recent years. While the stabilizing role of United 
Nations forces is undeniable, the changing nature of 
conflicts and the increasing complexity of mandates 
have also revealed the limits of the system, structures 
and basic tools of our Organization. 
 The mass rapes and sexual assaults that took 
place in North Kivu this summer and the inability of 
the United Nations Organization Stabilization Mission 
in the Democratic Republic of the Congo to protect 
civilians are stark reminders of the difficulty of 
maintaining peace in conflict areas in the absence of 
adequate resources and mandates. Those atrocities 
compel us to urgently continue the debate on the future 
of peacekeeping operations and to overcome our 
differences and divisions on this particular issue. 
 They also serve to underscore once again the 
importance of substantial United Nations action to 
eradicate the use of sexual violence as a weapon of 
war. In that regard, I welcome the appointment of 
Ms. Margot Wallström as Special Representative of the 
Secretary-General on Sexual Violence in Conflict. In 
this, the tenth anniversary year of Security Council 
resolution 1325 (2000), on women and peace and 
security, such heinous acts and flagrant violations of 
human rights can no longer be tolerated. Impunity must 
also be brought to an end. 
 While the primary responsibility for the safety 
and safety of its citizens and for combating poverty and 
establishing the rule of law lies within the Congolese 
Government, the international community must do 
everything possible to support that Government in its 
efforts to ensure that those responsible for these 
horrendous crimes are actively sought out, tried and 
punished. Combating impunity must also lead us to be 
far more attentive to the report on violations of human 
rights in the Democratic Republic of the Congo 
between 1993 and 2003, the publication of which the 
Office of the United Nations High Commissioner for 
Human Rights has announced for 1 October 2010. 
 As I said at the Review Conference of the Rome 
Statute, held in Kampala in May, combating impunity 
for the most serious crimes should not be an abstract 
goal any longer, but become a tangible and concrete 
reality. All of us must cooperate to ensure success in 
that regard. 
 Year after year, in this very forum, we express 
our hope to see peace established in the Middle East. 
We once again call for a solution based on the 
coexistence of two States, Israel and Palestine, living 
side by side in peace and security. We urge the parties 
to assume their responsibility to create through their 
actions the framework for a lasting settlement of the 
conflict. To date, as we know, such calls have mostly 
been in vain. 
 The resumption of direct talks between Israelis 
and Palestinians on 2 September 2010, however, once 
again gives me hope that we will finally reach a final 
settlement that ends the occupation that began in 1967 
and leads to the birth of an independent, democratic, 
viable and contiguous Palestinian State living in peace 
and security with Israel and its other neighbours. I 
genuinely hope that the call by President Obama to 
work to achieve a Palestinian State in 2011 will 
become a reality. 
 However, we must not be distracted by the 
enemies of peace and those who seek to sabotage peace 
talks. It will be important for both parties to show 
determination, courage, calm and restraint, and to act 
solely according to international law. Hence the 
importance of ending all settlement activities. They are 
illegal, contrary to international law and clearly 
constitute an obstacle to peace. Why is that so? While 
the material fact of building on another person’s land is 
in itself to be condemned, it is also a symbol of 
domination and humiliation that cannot be accepted. As 
a European, I am heartened that the European Union 
persists in its strong unanimous call for a prolongation 
of the moratorium beyond next Sunday, 26 September 
2010. President Obama’s position is clearly and 
unambiguously along the same lines. 
 Meanwhile, it will be of paramount importance to 
find a lasting solution for the situation in Gaza and to 
revive its economy. The blockade continues. I hope 
that the calls by the United Nations Relief and Works 
Agency for Palestine Refugees in the Near East will at 
last be heard. In that context, I welcome the launching 
by the Secretary-General of an international 
investigation into last May’s incident involving the aid 
flotilla en route to Gaza. A full, honest, impartial, 
balanced and transparent investigation consistent with 
 
 
37 10-54959 
 
international standards is of great importance. It also, 
of course, entails the credibility of our Organization. 
 In the Sudan, the implementation of the 
Comprehensive Peace Agreement is entering its final 
phase with the referendum on the self-determination of 
Southern Sudan and Abyei. After more than two 
decades of confrontation, the prospects for a settlement 
are taking shape at last. The road ahead nevertheless 
remains fraught with difficulties. It is our collective 
responsibility to help the Sudan steer through this 
critical period and carry out a process that at last leads 
to lasting peace for its people. We must ensure that the 
elections are conducted in a transparent and peaceful 
manner, regardless, of course, of the outcome. 
 Increased efforts are also needed to support the 
current initiatives of the African Union and the United 
Nations towards a political solution involving all 
parties in Darfur in order to address the root causes of 
the conflict and ensure the protection and promotion of 
human rights, justice and reconciliation. The 
continuing violence in Darfur threatens the stability of 
the whole of the Sudan and of the larger region. 
 A comprehensive approach is also needed in 
Somalia, a country that has for too long been 
synonymous with civil war and bloody conflict. Only a 
comprehensive approach will put an end to the terrorist 
threat that armed groups pose to Somalia, the 
subregion and the entire international community, as 
well as permanently eradicating piracy and establishing 
the rule of law in Somalia. 
 My country seeks to play its full effective role in 
the global efforts to resolve the crisis in Somalia. To 
that end, Luxembourg actively participates in 
Operation Atalanta to deter, prevent and suppress acts 
of piracy and armed robbery off the Somali coast, as 
well as in the military mission to help train security 
forces of the Transitional Federal Government — two 
operations launched by the European Union in support 
of Security Council decisions. Together with our 
European and African partners, we intend to continue 
our support for the Djibouti peace process and for the 
search for a lasting political solution. 
 Allow me for a moment to address another issue 
that I believe it is important not to overlook when 
discussing ways to guarantee and strengthen peace, 
security and stability at the international level: 
disarmament and non-proliferation. The success of the 
eighth Review Conference of the Parties to the Treaty 
on the Non-Proliferation of Nuclear Weapons, held 
here in New York in May, brought us closer to our 
common goal of a world safer for all and free of 
nuclear weapons. It will now be important to maintain 
the political momentum and to ensure the full 
implementation of the decisions taken, including that 
relating to the holding by 2012 of a conference on a 
nuclear-weapon-free zone in the Middle East. I am 
certain that progress in this area will not remain 
without implications for other actors and for other 
issues. 
 In addition, as I had the opportunity to say 
yesterday at the ministerial meeting on revitalizing the 
work of the Conference on Disarmament convened by 
the Secretary-General, we must continue our efforts at 
both nuclear and conventional disarmament. The 
constant search for security at the lowest possible level 
of armaments will make an essential contribution to 
stability in the world. 
 In that regard, I welcome the entry into force, on 
1 August 2010, of the Convention on Cluster 
Munitions, which prohibits the use, production, 
transfer and stockpiling of cluster munitions. At the 
national level, Luxembourg, which was among the first 
countries to sign and ratify the Convention, has also 
prohibited the funding of cluster munitions. 
 The progress made towards a legally binding 
arms trade instrument under the auspices of the United 
Nations is also to be welcomed. The problems linked to 
the unregulated trade in conventional weapons and the 
diversion of those weapons into illicit markets have the 
potential to fuel instability, organized crime and 
terrorism, thereby  jeopardizing peace, security and 
sustainable economic and social development. Hence 
the importance of finally adopting a binding instrument 
in this field. 
 Next week, together with other partners, my 
country will hold a symposium in Boston on an arms 
trade treaty. All United Nations Member States have 
been invited to participate. We hope thereby to 
contribute to the discussion and consideration of this 
important issue. 
 If we believe in the relevance of a multilateral 
approach based on the United Nations, we must give 
the Organization the means to be the centre of 
multilateral action and a real catalyst for change. We 
need to push for decisive internal reforms, including, I 
believe, reform of the Security Council. We are all 
  
 
10-54959 38 
 
aware of the need for Council reform to make it more 
inclusive and more representative of today’s realities, 
as well as more effective and more transparent. 
Ensuring an adequate place for small States, which 
now represent the vast majority of the Organization’s 
Member States, is paramount in this regard. 
 We must review the instruments at our disposal, 
be it peacekeeping operations, to which I referred 
previously, the Peacebuilding Commission or the 
Human Rights Council, including the necessary 
integration of human rights in all aspects of United 
Nations action.  
 The Peacebuilding Commission represents a key 
asset for the operational capacity of the international 
community in the vast peace agenda. Luxembourg fully 
supports the philosophy behind the Commission and is 
actively involved in the Guinea-Bissau configuration. 
The Commission has begun to prove its usefulness. 
However, we should consider how we can make its 
results more tangible at the country level in order to 
allow other countries to benefit from its achievements 
and face emerging challenges. Our goals must meet the 
expectations of post-conflict societies and peoples. In 
that regard, I welcome the recent decision to include 
Liberia on the Commission’s agenda. 
 We also need to overcome the systemic 
fragmentation that has gradually developed since the 
establishment of the Organization and enhance system-
wide coherence. An important step in that direction 
was taken this year with the establishment of the 
United Nations Entity for Gender Equality and the 
Empowerment of Women (UN Women). I would like to 
warmly welcome the appointment of Ms. Michelle 
Bachelet as head of UN Women. I have no doubt that  
 
she will demonstrate a dynamic and unwavering 
commitment to serve women and girls worldwide. She 
will be able to rely on the full support of my country, 
which has for many years pursued an integrated gender 
approach and an active policy of promoting gender 
equality, including in the area of development 
cooperation. 
 As you rightly pointed out, Sir, when you were 
elected to the presidency on 11 June (see A/64/PV.93), 
our primary task is to work together to find 
constructive solutions for the dignity, safety and 
security and well-being of all. My country is ready to 
continue to play its part at the national level, but also 
as a member of the European Union. The willingness 
of Luxembourg to assume its national responsibilities 
can be seen in the concrete examples that I have just 
given. It is also expressed in our bid for a non-
permanent seat in the Security Council for the period 
2013 to 2014. 
 The commitment of Luxembourg is also a 
European one, as I have just said. By strengthening its 
capabilities and the increased synergy of its 
instruments following the entry into force of the 
Lisbon Treaty, the European Union is now more than 
ever ready to be an active, effective and supportive 
actor for the United Nations in all areas in which the 
Organization is active. The European Union wants to 
be such an active and supportive partner. Hence the 
importance we attach to a resolution regulating the 
effective participation of the European Union in the 
work of our Organization. It is only together in the 
United Nations that we can help build a better future 
for all. 